3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-11) and new claims 17-21 in the reply filed on 11/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “recessed outward” in claim 5 and 19 is a relative term which renders the claim indefinite. The term “recessed outward” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Typically, a recess refers to an object that projects inward whereas a protrusion refers to an object that projects outwards. Therefore, the phrase recessed outward is unclear because recess is usually used to refer to a feature that caves inward. For the purpose of examination, it shall be interpreted that "recessed outward" is used to refer a feature that is protruding (aka projecting outwards) from a recessed member.
The term “wherein the drag rail defines channels on an upper surface of the base adjacent the side edges and the end edges” in claim 6is a relative term which renders the claim indefinite. The term “wherein the drag rail defines channels on an upper surface of the base adjacent the side edges and the end edges” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. From the drawings, it is unclear what relationship or features this is being used to describe. These specific channels aren't associated with a specific drawing number (as there are a number of channels identified in the specification). It is also unclear how a feature on the bottom face of the base can "define" a feature (channel) on the upper surface of the base.
The term “wherein the drag rail defines channels on an upper surface of the base outward of a pair of support platforms” in claim 8is a relative term which renders the claim indefinite. The term “wherein the drag rail defines channels on an upper surface of the base outward of a pair of support platforms” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. From the drawings, it is unclear what relationship or features this is being used to describe. These specific channels aren't associated with a specific drawing number (as there are a number of channels identified in the specification). It is also unclear how a feature on the bottom face of the base can "define" a feature (channel) on the upper surface of the base.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (CA 3016522 A1).
With respect to claim 1, Apps et al discloses a collapsible crate comprising: a base (12 figure 2B below) having opposed side edges (bottom of 18 figure 2B below) and opposed end edges  (bottom of 20 figure 2B below), wherein the side edges (bottom of 18 figure 2B below) are longer than the end edges (bottom of 20 figure 2B below); 
a pair of opposed side walls (14 figure 2B below) pivotably (abstract) connected to the side edges (bottom of 18 figure 2B below) of the base (12 figure 2B below) and movable between an upright position and a collapsed position on the base (12 figure 2B below),
and a pair of opposed end walls (16 figure 1 below) pivotably (abstract) connected to the end edges (bottom of 20 figure 2B below) of the base (12 figure 2B below) and movable between an upright position and a collapsed position on the base (abstract).  
	Apps et al failed to disclose wherein each of the pair of opposed side walls including a handle opening therethrough. However, Apps et al does teach of handles created on the opposed end walls. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed Apps et al handles on the opposed side walls since there are only a finite number of predictable solutions. Either the handles are on the end walls, side walls, or both. Thus, making handles on the side walls would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

    PNG
    media_image1.png
    465
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    424
    600
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    373
    611
    media_image4.png
    Greyscale

With respect to claim 2, Apps et al discloses the collapsible crate of claim 1 wherein the base (12 figure 2B above) includes opposing upstanding side flanges (18 figure 2B above) along the side edges (bottom of 18 figure 2B below) of the base (12 figure 2B above) and upstanding end flanges (20 figure 2B above) along the end edges (bottom of 20 figure 2B above) of the base (12 figure 2B above), wherein the side walls (14 figure 1 above) are pivotably (abstract) connected to the upstanding side flanges (18 figure 1 above) and the end walls (16 figure 1 above) are pivotably (abstract) connected to the upstanding end flanges (20 figure 1 above), wherein the upstanding end flanges (20 figure 1 above) are taller than the upstanding side flanges (12 figure 1 above).  
With respect to claim 3, Apps et al discloses the collapsible crate of claim 2 wherein the base includes a center channel (38 figure 2B above) between a pair of support platforms (40 figure 2B above), and wherein an upper portion of at least one of the pair of opposed side walls (14 figure 9 above) is received in the center channel (38 figure 2B above) when moved to the collapsed position (figure 9 above).  
With respect to claim 4, Apps et al discloses the collapsible crate of claim 3 further including a center ridge (42 figure 2B above) in the center channel (38 figure 2B above).  
With respect to claim 5, Apps et al discloses the collapsible crate of claim 3 wherein the pair of opposed side walls (14 figure 1 above) includes a first side wall (figure 1 above), the first side wall (figure 1 above) including a panel member (figure 1 above) recessed outward of an upper frame, wherein the upper frame is received in the center channel (38 figure 2B above) when the first side wall (figure 1above) is in the collapsed position (figure 9 above).  
With respect to claim 6, Apps et al discloses The collapsible crate of claim 1 wherein the base includes a drag rail (50, 51 figure 2C above) projecting downward at a periphery of the base (12 figure 2C above), wherein the drag rail (50, 51 figure 2C above) defines channels (12 figure 2C above) on an upper surface of the base adjacent the side edges and the end edges (bottom of 18 and 20 figure 2B above).  
With respect to claim 7, Apps et al discloses the collapsible crate of claim 6 further including interruptions (spaces in between 50 and 51 figure 2C above). Apps et al failed to disclose of interruptions in a center of the drag rail along side edges of the base below the side edges. The interruptions established in figure 2C aid with the cross stacking formation in figure 2C. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to include interruptions located centrally relative to the side edges since there are only a finite number of predictable solutions. There are many variations to the location of the interruptions, the application has failed to identify the novelty or uniqueness behind the decision to have centrally located interruptions. Thus, making interruptions located central relative to the side edges would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
With respect to claim 8, Apps et al discloses the collapsible crate of claim 1 wherein the base (12 figure 2C above) includes a drag rail (50, 51 figure 2C above) projecting downward at a periphery of the base (12 figure 2C above), wherein the drag rail (50, 51 figure 2C above) defines channels on an upper surface of the base outward of a pair of support platforms (40 figure 2B above).  
With respect to claim 17, Apps et al discloses a collapsible crate comprising: a base (12 figure 2B above) having opposed side edges (bottom of 18 figure 2B above) and opposed end edges  (bottom of 20 figure 2B above), wherein the side edges (bottom of 18 figure 2B above) are longer than the end edges (bottom of 20 figure 2B above); upstanding side flanges (18 figure 2B above) along the side edges (bottom of 18 figure 2B below) of the base (12 figure 2B above) and upstanding end flanges (20 figure 2B above) along the end edges (bottom of 20 figure 2B above) of the base (12 figure 2B above), wherein the upstanding end flanges (20 figure 1 above) are taller than the upstanding side flanges (12 figure 1 above), the base includes a center channel (38 figure 2B above) between a pair of support platforms (40 figure 2B above), the base includes a drag rail (50, 51 figure 2C above) projecting downward at a periphery of the base (12 figure 2C above), wherein the drag rail (50, 51 figure 2C above) defines channels (12 figure 2C above) on an upper surface of the base adjacent the side edges and the end edges (bottom of 18 and 20 figure 2B above); a pair of opposed side walls (14 figure 2B above) pivotably (abstract) connected to the side edges (bottom of 18 figure 2B above) of the base (12 figure 2B above) and movable between an upright position and a collapsed position on the base (12 figure 2B above),  each of the pair of opposed side walls including a handle opening therethrough (see claim 1 rejection above), and wherein an upper portion of at least one of the pair of opposed side walls (14 figure 9 above) is received in the center channel (38 figure 2B above) when moved to the collapsed position (figure 9 above); and a pair of opposed end walls (16 figure 1 below) pivotably (abstract) connected to the end edges (bottom of 20 figure 2B above) of the base (12 figure 2B above) and movable between an upright position and a collapsed position on the base (abstract).  
With respect to claim 18, Apps et al discloses the collapsible crate of claim 17 further including a center ridge (42 figure 2B above) in the center channel (38 figure 2B above).  
With respect to claim 19, Apps et al discloses the collapsible crate of claim 17 wherein the pair of opposed side walls (14 figure 1 above) includes a first side wall (figure 1 above), the first side wall (figure 1 above) including a panel member (figure 1 above) recessed outward of an upper frame, wherein the upper frame is received in the center channel (38 figure 2B above) when the first side wall (figure 1above) is in the collapsed position (figure 9 above).  
With respect to claim 20, Apps et al discloses the collapsible crate of claim 17 further including interruptions (spaces in between 50 and 51 figure 2C above) in a center of the drag rail along side edges of the base below the side edges. (see claim 7 rejection above)


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (CA 3016522 A1) in view of Yamauchi (US 7438197 B2).
With respect to claims 9 and 10, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the collapsible crate is a small collapsible crate, and the small collapsible crate is stacked on a large collapsible crate, wherein the large collapsible crate includes a large base, a pair of long walls pivotably connected to the large base, and a pair of short walls pivotably connected to the large base, wherein handle openings are formed through the short walls of the large collapsible crate, wherein the small collapsible crate can be stacked on the large collapsible crate with the end edges of the base of the small collapsible crate supported on the long walls of the large collapsible crate and one of the side edges of the base of the small collapsible crate supported on one of the short walls of the large collapsible crate (claim 9) and wherein a second small collapsible crate identical to the small collapsible crate is stacked on the large collapsible crate with the end edges of the base of the second small collapsible crate supported on the long walls of the large collapsible crate and one of the side edges of the base of the second small collapsible crate supported on the other of the short walls of the large collapsible crate (claim 10). Apps et al does disclose of the crate’s structures, in regards to the small and large crates. A large crate would be a product from a change in size of Apps et al original invention. However, in a similar field of endeavor, namely stackable crates, Yamauchi taught of a stacking configuration mentioned above, in which there is a large crate with two small crates tacked atop with the short walls of the large container accommodating the side walls of the smaller container (figure 10). Therefore, it would have been obvious to one of ordinary skill in the art of stacking crates before the effective filing date of the claimed invention to include a stacking formation with a large and two smaller crates as taught by Yamauchi in the system  of Apps et al since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Apps et al teaches a crate and adding stacking formation as taught by Yamauchi would maintain the same functionality of Apps et al, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (CA 3016522 A1) in view of Yamauchi (US 7438197 B2) and Ringler (US 20090194530 A1).
With respect to claim 11, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the end walls of the small crates do not have handle openings therethrough. As mentioned above, under claim 1, rejection. The existence of handles only on the side walls would have been obvious to try for one skilled in the art at the time of the invention. Further, this idea is present in Ringler, in which the handles (17) are only present on the side walls of the invention and not the end walls.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (CA 3016522 A1) in view of Ringler (US 20090194530 A1).
With respect to claim 21, the references as applied to claim 20, above, disclose all the limitations of the claims except for wherein the end walls of the small crates do not have handle openings therethrough. As mentioned above, under claim 1, rejection. The existence of handles only on the side walls would have been obvious to try for one skilled in the art at the time of the invention. Further, this idea is present in Ringler, in which the handles (17) are only present on the side walls of the invention and not the end walls.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220242613-A1, US-20210354875-A1, US-8056723-B2, US-7641066-B2, US-7128231-B2, and US-7044319-B2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735